DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/19/2022 regarding the rejections of claims 13 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/19/2022 regarding the rejections of claims 16 and 29 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Okada does not disclose “the detection condition is switched to the determined detection condition after the vehicle passes through the first event,” however examiner respectfully disagrees. Okada teaches estimating the arrival time of the oncoming vehicle first and then the arrival time of the pedestrian second (Okada: Col. 10, lines 64-67; i.e., the position at this time intersecting with the second moving body comes to be on the road where the pedestrian moves after the local vehicle makes a right turn) based on the current speed of the vehicle and the distance between the vehicle and the point of intersection between the vehicle and the pedestrian (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position). In other words, Okada teaches switching the detection condition to detecting the arrival time of the pedestrian after the vehicle has passed the intersection location of the vehicle and the oncoming vehicle, i.e., the vehicle passes through the first event. Therefore, Okada does teach the claim limitations as presented in claims 16 and 29.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 17, “wherein the length of the the detection range…” should read “wherein the length of the detection range…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada et al. (U.S. Patent No. 10262534; hereinafter Okada).
Regarding claim 25, Okada teaches a driving control apparatus comprising: a processor configured to execute a driving control process (Okada: Col. 6, lines 29-31; i.e., a drive source control device 30 which controls the drive source 10, all of which are configured to drive the vehicle 100),
the processor being further configured to execute: a process of acquiring the detection information around a vehicle (Okada: Col. 8, lines 28-34; i.e., the external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body) on a basis of a detection condition that can be set for a respective point along a traveling route (Okada: Col. 19, lines 1-5; i.e., as a condition for satisfying Expression 7, there is a case where the local vehicle 100 arrives at the first intersection position earlier by the margin time Tcsf before the oncoming vehicle 200 arrives at the first intersection position; the detection condition for each point is the arrival time);
a process of extracting events which the vehicle encounters, on a basis of the detection information (Okada: Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
a process of creating a driving plan in which a driving action is defined for each of the events on the basis of the detection information acquired in the events (Okada: Col. 18, lines 46-49; i.e., the collision possibility between the local vehicle 100 and the oncoming vehicle 200 is determined using the first intersection time and the first arrival time; Col. 19, lines 18-21; i.e., when it is determined that there is a collision possibility with the oncoming vehicle 200, the process proceeds to S806. The collision avoidance control with respect to the oncoming vehicle 200 is selected; Col. 23, line 64 – Col. 24, line 19; i.e., when it is determined that the oncoming vehicle 200 passes through, the local vehicle 100 performs the right turn operation… the local vehicle 100 stops at the position (B) until the pedestrian 300 passes through; an action is defined for the oncoming vehicle event and the pedestrian crossing event based on the condition being satisfied or not);
a process of executing a driving control instruction for the vehicle in accordance with the driving plan (Okada: Col. 23, lines 1-5; i.e., when it is determined that there is a possibility of collision with the pedestrian 300 during a right turn, the local vehicle 100 performs the braking control so as to decelerate or stop to avoid the collision with the pedestrian 300);
and a process of determining the detection condition on a basis of content of the driving action defined for each of the events (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; the time to arrival at each event is based on the current speed of the vehicle);
wherein, in the process of determining the detection condition, a first detection condition is when the driving action in an event is going and a second detection condition is when the driving action in the event is stopping (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position; Col. 20, lines 22-24; i.e., the local vehicle 100 is stopped before making a right turn or decelerated before making a right turn; the local vehicle may proceed (going) if there is no possibility of collision, and may stop before turning (stopping) if there is a possibility of collision),
and the first detection condition has a relatively short time to arrival at the event as compared with the second detection condition (Okada: Col. 11, lines 29-34; i.e., there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position as follows. TTP1=LO1/V0 [Expression 3]; Using expression 3, if the local vehicle speed V0 is a higher value (going) then the arrival time TTP1 is shorter than if the vehicle speed V0 was closer to zero (stopping)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16, 18, and 20-24, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (U.S. Patent No. 10262534; hereinafter Okada) and further in view of Uechi et al. (U.S. Publication No. 20110025529; hereinafter Uechi).
Regarding claim 13, Okada teaches a driving control method executed by a processor configured to control driving of a vehicle (Okada: Col. 6, lines 29-31; i.e., a drive source control device 30 which controls the drive source 10, all of which are configured to drive the vehicle 100),
comprising: acquiring detection information around the vehicle (Okada: Col. 8, lines 28-34; i.e., the external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body) on a basis of a detection condition that can be set for a respective point along a traveling route (Okada: Col. 19, lines 1-5; i.e., as a condition for satisfying Expression 7, there is a case where the local vehicle 100 arrives at the first intersection position earlier by the margin time Tcsf before the oncoming vehicle 200 arrives at the first intersection position; the detection condition for each point is the arrival time);
extracting events which the vehicle encounters, on a basis of the detection information (Okada: Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
creating a driving plan in which a driving action is defined for each of the events (Okada: Col. 23, line 64 – Col. 24, line 19; i.e., as illustrated in FIG. 14, in a case where the condition of (Expression 15) is not satisfied, the local vehicle 100 determines that a right turn is not possible and thus does not perform the right turn operation. Thereafter, when it is determined that the oncoming vehicle 200 passes through, the local vehicle 100 performs the right turn operation… the local vehicle 100 stops at the position (B) until the pedestrian 300 passes through; an action is defined for the oncoming vehicle event and the pedestrian crossing event),
the driving action being determined on the basis of the detection information acquired in the events (Okada: Col. 18, lines 46-49; i.e., the collision possibility between the local vehicle 100 and the oncoming vehicle 200 is determined using the first intersection time and the first arrival time; Col. 19, lines 18-21; i.e., when it is determined that there is a collision possibility with the oncoming vehicle 200, the process proceeds to S806. The collision avoidance control with respect to the oncoming vehicle 200 is selected);
operating the vehicle to execute a driving control instruction in accordance with the driving plan (Okada: Col. 23, lines 1-5; i.e., when it is determined that there is a possibility of collision with the pedestrian 300 during a right turn, the local vehicle 100 performs the braking control so as to decelerate or stop to avoid the collision with the pedestrian 300);
and determining the detection condition on a basis of content of the driving action defined for each of the events (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; the time to arrival at each event is based on the current speed of the vehicle);
wherein, when determining the detection condition, a first detection condition is when the driving action in an event is going and a second detection condition is when the driving action in the event is stopping (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position; Col. 20, lines 22-24; i.e., the local vehicle 100 is stopped before making a right turn or decelerated before making a right turn; the local vehicle may proceed (going) if there is no possibility of collision, and may stop before turning (stopping) if there is a possibility of collision),
wherein the first detection condition has a relatively short time to arrival at the event as compared with the second detection condition (Okada: Col. 11, lines 29-34; i.e., there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position as follows. TTP1=LO1/V0 [Expression 3]; Using expression 3, if the local vehicle speed V0 is a higher value (going) then the arrival time TTP1 is shorter than if the vehicle speed V0 was closer to zero (stopping)),
wherein the first and second detection conditions each have a detection range that comprises a length that extends in a travel direction of the vehicle, a width that is parallel to a vehicle width, and an area based on the width and the length of the detection range (Okada: Col. 14, lines 36-42; i.e., in an area A illustrated in FIG. 6, the moving body and the obstacle in a relatively wide place from remote to close in front of the local vehicle 100 are detected … in an area B, the moving body and the obstacle in a wide angle place at a relatively close distance from the local vehicle 100 are detected; as displayed in Fig. 6, the first and second detection conditions have ranges with lengths, widths, and areas).
Okada does not explicitly teach wherein the length of the detection range of the first detection condition is shorter than the length of the detection range of the second detection condition, and wherein the area of the detection range of the first detection condition is smaller than the area of the detection range of the second detection range.
However, in the same field of endeavor, Uechi teaches wherein the length of the detection range of the first detection condition is shorter than the length of the detection range of the second detection condition (Uechi: Par. 52; i.e., the distance D1a is longer than the distance D1b, and the radar search angle α is larger than the radar search angle β; the length of the area S2 is shorter than the length of the area S1), and wherein the area of the detection range of the first detection condition is smaller than the area of the detection range of the second detection range (Uechi: Par. 52; i.e., the right-side visibility determination area S1 is set to be larger than the left-side visibility determination area S2; the area of S2 is smaller than the area of S1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving control method of Okada to have further incorporated wherein the length of the detection range of the first detection condition is shorter than the length of the detection range of the second detection condition, and wherein the area of the detection range of the first detection condition is smaller than the area of the detection range of the second detection range, as taught by Uechi. Doing so would allow the system to determine if the visibility is good or poor based on the detection range and increase overall vehicle safety (Uechi: Par. 15; i.e., it is possible to appropriately determine whether the visibility at the intersection is good or poor. As a result, the vehicle is able to travel more safely).
Regarding claim 14, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, the detection condition is determined on a basis of content of the driving action defined for each of the events arranged in order of encounters with the vehicle (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters; the time to arrival at each event is based on the current speed of the vehicle).
Regarding claim 15, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches arranging the extracted events in order of encounters with the vehicle to create a sequential type of the driving plan in which the driving action is defined for each of the events (Okada: Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters such as the speed, the steering angle, and the yaw rate of the local vehicle 100; Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11;);
and determining the detection condition on a basis of content of the driving action in a second event which the vehicle encounters next to a first event which the vehicle encounters earlier (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position; the time to arrival at the second event is based on the speed of the vehicle after the first event, in this case after the host vehicle has passed CP1, but before passing CP2).
Regarding claim 16, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches arranging the extracted events in order of encounters with the vehicle to create a sequential type of the driving plan in which the driving action is defined for each of the events (Okada: Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters such as the speed, the steering angle, and the yaw rate of the local vehicle 100; Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11;);
and determining the detection condition on a basis of content of the driving action in a second event which the vehicle encounters next to a first event which the vehicle encounters earlier (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position; the time to arrival at the second event is based on the speed of the vehicle after the first event, in this case after the host vehicle has passed CP1, but before passing CP2),
wherein the detection condition is switched to the determined detection condition after the vehicle passes through the first event (Okada: Col. 10, lines 64-67; i.e., the position at this time intersecting with the second moving body comes to be on the road where the pedestrian moves after the local vehicle makes a right turn; Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position).
Regarding claim 18, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a second detection condition when the driving action in an event is stopping is the detection condition for detecting an object with a relatively long time to arrival at the event as compared with a first detection condition when the driving action in the event is going (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the local vehicle is stopped or moving very slow, the margin time must be set larger to include oncoming vehicles that may be further away and therefore have a long time to arrival based on their speed).
Regarding claim 20, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a first detection condition when the driving action in an event is going is the detection condition in which a travel trajectory of the vehicle is changed so that a detection range for detecting an object is relatively narrow or is relatively wide as compared with a second detection condition when the driving action in the event is stopping (Okada: Col. 14, lines 36-40; i.e., in an area A illustrated in FIG. 6, the moving body and the obstacle in a relatively wide place from remote to close in front of the local vehicle 100 are detected. In the example of FIG. 6, the preceding vehicle and the oncoming vehicle are detected; as displayed in Fig. 6, the area A is narrower than area B which is useful in a case where the vehicle is not turning and proceeds forward and therefore does not need to stop, so the vehicle can detect preceding and oncoming vehicles, and ignore the peripheral objects that have a low risk of collision).
Regarding claim 21, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a first detection condition when the driving action in an event is going is the detection condition in which a probability of determination that an object comes into contact with the vehicle is set low as compared with a second detection condition when the driving action in the event is stopping (Okada: Col. 19, line 66 – Col. 20, line 3; i.e., in S804, when it is determined that there is no collision possibility with the pedestrian 300, it is determined that there is no collision possibility with both the oncoming vehicle 200 and the pedestrian 300. Therefore, the collision avoidance control is not performed; the vehicle is proceeding through the intersection due to the little to no collision possibility).
Regarding claim 22, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a second detection condition when the driving action in an event is stopping is the detection condition in which a probability of determination that an object comes into contact with the vehicle is set high as compared with a first detection condition when the driving action in the event is going (Okada: Col. 20, lines 5-6; i.e., when it is determined that there is a collision possibility with the pedestrian, the process proceeds to S805; Col. 20, lines 18-24; i.e., in a case where the difference between the first intersection time (TCP1) and the second intersection time (TCP2) is smaller than the predetermined value, the process proceeds to S808 to select control such as the local vehicle 100 is stopped before making a right turn or decelerated before making a right turn; the vehicle is stopped before the event due to the high collision possibility).
Regarding claim 23, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches acquiring a vehicle speed of the vehicle (Okada: Col. 8, lines 44-48; i.e., the local vehicle information processing means 64 acquires a quantity of the operation status of the local vehicle 100. As specific examples, there are a speed, a longitudinal acceleration, a lateral acceleration, a yaw rate, a yaw angle, and a steering angle of the local vehicle 100);
and setting the detection condition for detecting an object with a shorter time to arrival at an event as the vehicle speed increases (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the vehicle is traveling faster, the desirable position of vehicle 200 will be closer to the intersection position which correlates with a shorter time to arrival).
Regarding claim 24, Okada in view of Uechi teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a determination is made as to whether or not to switch the detection condition, on a basis of a change amount of movement of an object obtained from a change over time of the detection information (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the object accelerates or decelerates, the sufficient position would be moved closer or further from the intersection point accordingly).
Regarding claim 26, Okada teaches a driving control method executed by a processor configured to control driving of a vehicle (Okada: Col. 6, lines 29-31; i.e., a drive source control device 30 which controls the drive source 10, all of which are configured to drive the vehicle 100),
comprising: acquiring detection information around the vehicle (Okada: Col. 8, lines 28-34; i.e., the external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body) on a basis of a detection condition that can be set for a respective point along a traveling route (Okada: Col. 19, lines 1-5; i.e., as a condition for satisfying Expression 7, there is a case where the local vehicle 100 arrives at the first intersection position earlier by the margin time Tcsf before the oncoming vehicle 200 arrives at the first intersection position; the detection condition for each point is the arrival time);
extracting events which the vehicle encounters, on a basis of the detection information (Okada: Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
creating a driving plan in which a driving action is defined for each of the events (Okada: Col. 23, line 64 – Col. 24, line 19; i.e., as illustrated in FIG. 14, in a case where the condition of (Expression 15) is not satisfied, the local vehicle 100 determines that a right turn is not possible and thus does not perform the right turn operation. Thereafter, when it is determined that the oncoming vehicle 200 passes through, the local vehicle 100 performs the right turn operation… the local vehicle 100 stops at the position (B) until the pedestrian 300 passes through; an action is defined for the oncoming vehicle event and the pedestrian crossing event),
the driving action being determined on the basis of the detection information acquired in the events (Okada: Col. 18, lines 46-49; i.e., the collision possibility between the local vehicle 100 and the oncoming vehicle 200 is determined using the first intersection time and the first arrival time; Col. 19, lines 18-21; i.e., when it is determined that there is a collision possibility with the oncoming vehicle 200, the process proceeds to S806. The collision avoidance control with respect to the oncoming vehicle 200 is selected);
operating the vehicle to execute a driving control instruction in accordance with the driving plan (Okada: Col. 23, lines 1-5; i.e., when it is determined that there is a possibility of collision with the pedestrian 300 during a right turn, the local vehicle 100 performs the braking control so as to decelerate or stop to avoid the collision with the pedestrian 300);
and determining the detection condition on a basis of content of the driving action defined for each of the events (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; the time to arrival at each event is based on the current speed of the vehicle),
wherein, when determining the detection condition, a second detection condition when the driving action in an event is stopping is the detection condition in which a travel trajectory of the vehicle is changed so that a detection range for detecting an object is different as compared with a first detection condition when the driving action in the event is going (Okada: Col. 14, lines 40-50; i.e., in an area B, the moving body and the obstacle in a wide angle place at a relatively close distance from the local vehicle 100 are detected… it is possible to detect the moving body and the obstacle on the travel path of the local vehicle 100 or to detect an approaching one when the local vehicle 100 makes a right/left turn; If the vehicle stops at the intersection to make a turn onto the perpendicular street, the wider detection range allows the vehicle to detect slower objects such as pedestrians and bicyclists that are crossing that street).
wherein the first and second detection conditions each have a detection range that comprises a length that extends in a travel direction of the vehicle, a width that is parallel to a vehicle width, and an area based on the width and the length of the detection range (Okada: Col. 14, lines 36-42; i.e., in an area A illustrated in FIG. 6, the moving body and the obstacle in a relatively wide place from remote to close in front of the local vehicle 100 are detected … in an area B, the moving body and the obstacle in a wide angle place at a relatively close distance from the local vehicle 100 are detected; as displayed in Fig. 6, the first and second detection conditions have ranges with lengths, widths, and areas).
Okada does not explicitly teach wherein the length of the detection range of the first detection condition is shorter than the length of the detection range of the second detection condition, and wherein the area of the detection range of the first detection condition is smaller than the area of the detection range of the second detection range.
However, in the same field of endeavor, Uechi teaches wherein the length of the detection range of the first detection condition is shorter than the length of the detection range of the second detection condition (Uechi: Par. 52; i.e., the distance D1a is longer than the distance D1b, and the radar search angle α is larger than the radar search angle β; the length of the area S2 is shorter than the length of the area S1), and wherein the area of the detection range of the first detection condition is smaller than the area of the detection range of the second detection range (Uechi: Par. 52; i.e., the right-side visibility determination area S1 is set to be larger than the left-side visibility determination area S2; the area of S2 is smaller than the area of S1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving control method of Okada to have further incorporated wherein the length of the detection range of the first detection condition is shorter than the length of the detection range of the second detection condition, and wherein the area of the detection range of the first detection condition is smaller than the area of the detection range of the second detection range, as taught by Uechi. Doing so would allow the system to determine if the visibility is good or poor based on the detection range and increase overall vehicle safety (Uechi: Par. 15; i.e., it is possible to appropriately determine whether the visibility at the intersection is good or poor. As a result, the vehicle is able to travel more safely).
Regarding claim 27, Okada in view of Uechi teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, the detection condition is determined on a basis of content of the driving action defined for each of the events arranged in order of encounters with the vehicle (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters; the time to arrival at each event is based on the current speed of the vehicle).
Regarding claim 28, Okada in view of Uechi teaches the method according to claim 26. Okada further teaches arranging the extracted events in order of encounters with the vehicle to create a sequential type of the driving plan in which the driving action is defined for each of the events (Okada: Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters such as the speed, the steering angle, and the yaw rate of the local vehicle 100; Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
and determining the detection condition on a basis of content of the driving action in a second event which the vehicle encounters next to a first event which the vehicle encounters earlier (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position; the time to arrival at the second event is based on the speed of the vehicle after the first event, in this case after the host vehicle has passed CP1, but before passing CP2).
Regarding claim 29, Okada in view of Uechi teaches the method according to claim 26. Okada further teaches arranging the extracted events in order of encounters with the vehicle to create a sequential type of the driving plan in which the driving action is defined for each of the events (Okada: Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters such as the speed, the steering angle, and the yaw rate of the local vehicle 100; Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
and determining the detection condition on a basis of content of the driving action in a second event which the vehicle encounters next to a first event which the vehicle encounters{YB:O1014598.DOCX }International Application Serial No. PCT/JP2017/036697Page 7 of 11 Preliminary AmendmentDated: April 9, 2020earlier (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position; the time to arrival at the second event is based on the speed of the vehicle after the first event, in this case after the host vehicle has passed CP1, but before passing CP2),
wherein the detection condition is switched to the determined detection condition after the vehicle passes through the first event (Okada: Col. 10, lines 64-67; i.e., the position at this time intersecting with the second moving body comes to be on the road where the pedestrian moves after the local vehicle makes a right turn; Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position).
Regarding claim 30, Okada in view of Uechi teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, a first detection condition when the driving action in an event is going is the detection condition in which a travel trajectory of the vehicle is changed so that a detection range for detecting an object is relatively narrow as compared with a second detection condition when the driving action in the event is stopping (Okada: Col. 14, lines 36-40; i.e., in an area A illustrated in FIG. 6, the moving body and the obstacle in a relatively wide place from remote to close in front of the local vehicle 100 are detected. In the example of FIG. 6, the preceding vehicle and the oncoming vehicle are detected; as displayed in Fig. 6, the area A is narrower than area B which is useful in a case where the vehicle is not turning and proceeds forward and therefore does not need to stop, so the vehicle can detect preceding and oncoming vehicles, and ignore the peripheral objects that have a low risk of collision).
Regarding claim 31, Okada in view of Uechi teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, a first detection{YB:O1014598.DOCX }International Application Serial No. PCT/JP2017/036697Page 8 of 11 Preliminary AmendmentDated: April 9, 2020condition when the driving action in an event is going is the detection condition in which a probability of determination that an object comes into contact with the vehicle is set low as compared with a second detection condition when the driving action in the event is stopping (Okada: Col. 19, line 66 – Col. 20, line 3; i.e., in S804, when it is determined that there is no collision possibility with the pedestrian 300, it is determined that there is no collision possibility with both the oncoming vehicle 200 and the pedestrian 300. Therefore, the collision avoidance control is not performed; the vehicle is proceeding through the intersection due to the little to no collision possibility).
Regarding claim 32, Okada in view of Uechi teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, a second detection condition when the driving action in an event is stopping is the detection condition in which a probability of determination that an object comes into contact with the vehicle is set high as compared with a first detection condition when the driving action in the event is going (Okada: Col. 20, lines 5-6; i.e., when it is determined that there is a collision possibility with the pedestrian, the process proceeds to S805; Col. 20, lines 18-24; i.e., in a case where the difference between the first intersection time (TCP1) and the second intersection time (TCP2) is smaller than the predetermined value, the process proceeds to S808 to select control such as the local vehicle 100 is stopped before making a right turn or decelerated before making a right turn; the vehicle is stopped before the event due to the high collision possibility).
Regarding claim 33, Okada in view of Uechi teaches the method according to claim 26. Okada further teaches acquiring a vehicle speed of the vehicle (Okada: Col. 8, lines 44-48; i.e., the local vehicle information processing means 64 acquires a quantity of the operation status of the local vehicle 100. As specific examples, there are a speed, a longitudinal acceleration, a lateral acceleration, a yaw rate, a yaw angle, and a steering angle of the local vehicle 100);
and setting the detection condition for detecting an object with a shorter time to arrival at an event as the vehicle speed increases (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the local vehicle is going or moving very fast, the margin time must be set smaller to only include oncoming vehicles that are closer and therefore have a short time to arrival based on their speed).
Regarding claim 34, Okada in view of Uechi teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, a determination is made as to whether or not to switch the detection condition, on a basis of a change amount of movement of an object obtained from a change over time of the detection information (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the object accelerates or decelerates, the sufficient position would be moved closer or further from the intersection point accordingly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661